 Case 6:20-cv-00798-CEM-GJK Document 6 Filed 05/08/20 Page 1 of 2 PageID 16




                         UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

DELROY A. CHAMBERS, JR. ,

                        Plaintiff,

v.                                                              Case No: 6:20-cv-798-Orl-41GJK

ROMAN’S PRO REALTY, LLC,

                  Defendant.
___________________________________

                   NOTICE OF PENDENCY OF OTHER ACTIONS

         In accordance with Local Rule 1.04(d), I certify that the instant action:

          IS            related to pending or closed civil or criminal case(s) previously filed in this
                        Court, or any other Federal or State court, or administrative agency as
                        indicated below:




     X    IS NOT        related to any pending or closed civil or criminal case filed with this Court,
                        or any other Federal or State court, or administrative agency.

       I further certify that I will serve a copy of this Notice of Pendency of Other Actions upon
each party no later than fourteen days after appearance of the party.

Dated: 5/8/2020
 Case 6:20-cv-00798-CEM-GJK Document 6 Filed 05/08/20 Page 2 of 2 PageID 17




                                                Respectfully submitted,

                                                Joshua A. Glickman, Esq.
                                                Florida Bar No. 43994
                                                josh@sjlawcollective.com
                                                Shawn A. Heller, Esq.
                                                Florida Bar No. 46346
                                                shawn@sjlawcollective.com

                                                Social Justice Law Collective, PL
                                                974 Howard Ave.
                                                Dunedin, FL 34698
                                                (202) 709-5744
                                                (866) 893-0416 (Fax)

                                                Attorneys for the Plaintiff

                                                By:   s/ Shawn A. Heller            .
                                                        Shawn A. Heller, Esq.




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing was electronically filed with the Clerk of the

Court using the CM/ECF system, on this 8th day of May 2020, which will send a notice of

electronic filing to all attorneys of record.

                                                By: s/ Shawn A. Heller              .
                                                      Shawn A. Heller, Esq.
